DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy (electronic copy is retrieved) has been filed in parent Application No. JP2018-167064, filed on 09/06/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claim 14 recites “the measure temperatures are obtained in simulation”, however, independent claim 5 recites the measured temperature is acquired by the device.  Therefore it is unclear how the measured temperature is simulated.  For purpose of prosecution, the limitation is not considered by examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oyanagi et al. (2011/0111171 hereinafter Oyanagi) in view of Hart et al. (2012/0212729 hereinafter Hart).
Regarding claim 1, Oyanagi teaches a thermal conductivity measuring device comprising: 
a sample container that has (a plurality of) storage section (crucible 6 Fig 1);  
a drive unit that is configured to move the plurality of storage sections of the sample container; and 
a radiation thermometer that is configured to measure a temperature of a surface of the sample container (9 Fig 1).  
However, Oyanagi does not teach a sample container that has a plurality of storage section and a drive unit that is configured to move the plurality of storage sections of the sample container.

Hart teaches a sample container that has a plurality of storage section (12s Fig 1) and a drive unit that is configured to move the plurality of storage sections of the sample container (rotation: para 53, 114, 116 Fig 8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a carousel as taught by Hart for testing multiple samples for ease testing.  Furthermore, automating multiple sample testing is obvious for PHOSITA to try and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

With respect to claim 2, Oyanagi does not teach the drive unit is configured to rotate the sample container.  
Hart teaches the drive unit is configured to rotate the sample container (rotation: para 53, 114, 116 Fig 8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a carousel as taught by Hart for testing multiple samples for ease testing.

Regarding claim 3, Oyanagi teaches a heating device (para 51) comprising: 
a heat source (para 51);  
a sample container that is provided on a side surface of the heat source (para 54, coil 3 Fig 1) and has a plurality of storage sections; 
a drive unit that is configured to rotate the heat source and thereby rotate the sample container together with the heat source; and 
a radiation thermometer that is configured to measure a temperature of a surface of the sample container (9 Fig 1). 
However, Oyanagi does not teach a sample container that has a plurality of storage section and a drive unit that is configured to move the plurality of storage sections of the sample container.

Hart teaches a sample container that has a plurality of storage section (12s Fig 1) and a drive unit that is configured to move the plurality of storage sections of the sample container (rotation: para 53, 114, 116 Fig 8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a carousel as taught by Hart for testing multiple samples for ease testing.  Furthermore, automating multiple sample testing is obvious for PHOSITA to try and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
 
With respect to claim 4, Oyanagi teaches a heat-insulating material that covers at least a portion of a surface of the heat source (2 Fig 1, para 46), wherein the heat-insulating material forms at least a space that surrounds the sample container (2d, 3c Fig 1), and wherein a surface of the sample container opposite to the heat source is exposed to the space that is surrounded by the heat-insulating material (2d, 3c Fig 1).  
Regarding claim 8, Oyanagi does not teach the drive unit is configured to rotate the sample container, and the radiation thermometer is fixed and measure each temperature of the surfaces of the storage sections of the sample container which is rotated.  
Hart teaches the drive unit is configured to rotate the sample container (rotation: para 53, 114, 116 Fig 8), and t the radiation thermometer is fixed and measure each temperature of the surfaces of the storage sections of the sample container which is rotated (para 52, Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a carousel as taught by Hart for testing multiple samples for ease testing.
However, the combination (Oyanagi modified by Hart) does not teach derivation step of obtaining a thermal conductivity of the object sample in a measurement environment on the basis of the respective temperatures measured in the measurement step.  
With respect to claims 9 and 10, Oyanagi teaches the sample container has a circle shape in a plan view (crucible 6 Fig 1), and  the sample container has an exposed main surface which is selected from an upper surface, (2d Fig 1) and a lower surface thereof (30c Fig 1), and the storage sections, in which a sample to be measured is installed, are provided in the exposed main surface, and the radiation thermometer is fixed at a position which faces to the exposed main surface (9 Fig 1).  
However, Oyanagi does not teach the sample container is rotatable by the drive unit.
Hart teaches the sample container is rotatable by the drive unit (rotation: para 53, 114, 116 Fig 8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a carousel as taught by Hart for testing multiple samples for ease testing.  Regarding the sample container has a doughnut-like disk shape, or cylindrical shape,  it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant. See MPEP 2144.04 (IV-B).

With respect to claim 11, Oyanagi teaches the heat-insulating material has a first part which surrounds a lateral side of the heat source (heat insulator surrounds the crucible, sample container, around different sides 2 Fig 1, para 46), a second part which surrounds an upper side of the heat source, and a third part which surrounds a lower side of the heat source,  wherein the first part and the third part forms a first space in which the heat source is provided, and the second part forms a second space in which the sample container is provided  (heat insulator surrounds the crucible, sample container, around different sides 2 Fig 1, para 46), and the second part has a temperature measurement hole for the radiation thermometer (2d Fig 1).  
However, Oyanagi does not teach the thickness of the first part is larger than that of the second part.  Oyanagi teaches insulator having a thickness (2 Fig 1).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include different thickness of insulators, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
Regarding claim 12, Oyanagi teaches the heat-insulating material has a first part which surrounds a lateral side of the heat source (heat insulator surrounds the crucible, sample container, around different sides 2 Fig 1, para 46), a second part which surrounds an upper side of the heat source, and a third part which surrounds a lower side of the heat source (heat insulator surrounds the crucible, sample container, around different sides 2 Fig 1, para 46), wherein the first part of the heat-insulating material has a temperature measurement hole for the radiation thermometer (2d Fig 1).  
Claims 5-7, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oyanagi et al. (2011/0111171 hereinafter Oyanagi) in view of in view of Hart et al. (2012/0212729 hereinafter Hart) and Gang (CN101308107 attached foreign translation).
Regarding claims 5 and 7, Oyanagi teaches a thermal conductivity measuring method (radiation thermometer: para 100, 9 Fig 1) comprising: 
a measurement step of (moving) a standard sample (para 14) and an object sample to measure temperatures of the standard sample (para 0014) and the object sample at the same position (para 100); and a 

However, Oyanagi does not teach the method comprising moving step of moving a standard sample and an object sample, and 
derivation step of obtaining a thermal conductivity of the object sample in a measurement environment on the basis of the respective temperatures measured in the measurement step.  

Hart teaches the method comprising moving step of moving a standard sample and an object sample (compare: para 38, rotation: para 53, 114, 116 Fig 8).  Regarding moving to a fixed position, Hart teaches moving the carousel to different position including a fixed position (para 52, 30, Fig 3, the camera 44 is installed at the opposite side of the illuminator 43).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a carousel as taught by Hart for testing multiple samples for ease testing.
However, the combination (Oyanagi modified by Hart) does not teach derivation step of obtaining a thermal conductivity of the object sample in a measurement environment on the basis of the respective temperatures measured in the measurement step.  
Gang teaches derivation step of obtaining a thermal conductivity of the object sample in a measurement environment on the basis of the respective temperatures measured in the measurement step (heat conductivity is measured and compared with standard: abstract).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare with standard as taught by Gang for measurement accuracy.   Regarding quality assurance, as claimed in 7, Gang teaches comparing sample with one or more standards (abstract).  With respect a determination step comparing third temperature of the object sample falls within other measured temperature, Gang teaches comparing values (abstract) and implementing mathematical relationship/logic on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.

With respect to claim 6, Oyanagi teaches does not teach in the measurement step, the standard sample and the object sample are rotationally moved and the temperatures of the standard sample and the object sample are measured at the same position.  
Hart teaches in the measurement step, the standard sample and the object sample are rotationally moved and the temperatures of the standard sample and the object sample are measured (compare: para 38, rotation: para 53, 114, 116 Fig 8).  Regarding moving to a fixed position, Hart teaches moving the carousel to different position including a fixed position (para 30).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a carousel as taught by Hart for testing multiple samples for ease testing.
With respect to claim 13, Oyanagi teaches in the measurement step, measurement environment is selected, environment is set to the selected measurement environment (insert gas 7 Fig 1, para 31), and the temperatures of the samples are measured using a fixed radiation thermometer under the selected and set measurement environment (radiation thermometer: 9 Fig 1).  
With respect to claim 14, the combination (Oyanagi modified by Hart) does not teach the derivation step includes a step of forming a calibration curve using simulation, wherein known thermal conductivities of the standard sample and a comparative sample are provided on a horizontal axis, and a difference obtained by subtracting a measured temperature of the comparative sample from a measured temperature of the standard sample is provided on a vertical axis, wherein the measured temperatures are obtained in simulation, and  a step of determining the thermal conductivity of the object sample by obtaining a difference between the temperature of the standard sample and the temperature of the object sample measured in the measurement step, and applying the difference to the calibration curve.  
Gang teaches the derivation step includes a step of forming a calibration curve using simulation, wherein known thermal conductivities of the standard sample and a comparative sample are provided on a horizontal axis, and a difference obtained by subtracting a measured temperature of the comparative sample from a measured temperature of the standard sample is provided on a vertical axis (para 97, 99 Fig 9), and  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare with standard as taught by Gang for measurement accuracy.  
With respect to claim 15, the combination (Oyanagi modified by Hart) does not teach the temperatures of at least two standard samples and at least one object sample are measured at the same position in the measurement step and, in the derivation step, a confirmation is performed whether or not there is a combination of the measured temperatures of the standard samples wherein the measured temperature of the object sample falls between the measured temperatures of the standard samples, and if there is such a combination, it is determined that the object sample has a thermal conductivity which falls between thermal conductivities of the standard samples in the combination.  
Gang teaches derivation step of obtaining a thermal conductivity of the object sample in a measurement environment on the basis of the respective temperatures measured in the measurement step (heat conductivity is measured and compared with standard: abstract).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare with standard as taught by Gang for measurement accuracy.   With respect a determination step comparing third temperature of the object sample falls within other measured temperature, Gang teaches comparing values (abstract) and implementing mathematical relationship/logic on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.

Regarding claim 16, Oyanagi does not teach the temperatures of the standards samples and the object sample are measured in the measurement step with a fixed radiation thermometer.  
Hart teaches the method comprising moving step of moving a standard sample and an object sample (compare: para 38, rotation: para 53, 114, 116 Fig 8).

	However, the combination does not teach using standard samples.
Gang teaches teach using standard samples (abstract).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare with standard as taught by Gang for measurement accuracy.
With respect to claim 17, Oyanagi teaches a thermal conductivity measuring device is used, wherein the device comprises: a radiation thermometer that is configured to measure a temperature of a surface of the sample container (9 Fig 1).  
However, Oyanagi does not teach a sample container that has a plurality of storage sections; a drive unit that is configured to move the plurality of storage sections of the sample container.
Hart teaches a sample container that has a plurality of storage section (12s Fig 1) and a drive unit that is configured to move the plurality of storage sections of the sample container (rotation: para 53, 114, 116 Fig 8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a carousel as taught by Hart for testing multiple samples for ease testing.
Regarding claim 18, Oyanagi teaches the thermal conductivity measuring device includes a heat source which is located to contact with the sample container (3 Fig 1), and the drive unit is configured to rotate the sample container.
However, Oyanagi does not teach the drive unit is configured to rotate the sample container.
Hart teaches the drive unit is configured to rotate the sample container (rotation: para 53, 114, 116 Fig 8).
.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.